       Case 4:19-cv-00744-BRW Document 18 Filed 10/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


YOLANDA TUCKER                                                                     PLAINTIFF

VS.                                 CASE NO. 4:19CV00744 BRW/PSH

ANDREW SAUL, Commissioner,
    Social Security Administration                                               DEFENDANT


                                        JUDGMENT

      Consistent with the Order filed today, this case is dismissed without prejudice.

      IT IS SO ORDERED this 23rd day of October, 2020.



                                                   Billy Roy Wilson
                                                   UNITED STATES DISTRICT JUDGE
